district court decline to grant the relief requested) Any such motion to
                reinstate this appeal shall be filed within 60 days of the district court's
                order declining to grant the requested relief. See NRAP 3A.
                            It is so ORDERED. 2
Johns.
cc:   Hon. Jerry A. Wiese, District Judge
                      Law Offices of Michael F. Bohn, Ltd.
                      The Ball Law Group LLC
                      Eighth District Court Clerk




                      'We note that any aggrieved party may file a notice of appeal from
                any appealable order entered at the completion of the district court
                proceedings. See NRAP 3A.

                      We deny as moot appellant's motion to extend the time to file the
                      2

                opening brief.



SUPREME COURT
     OF
   NEVADA                                            2
(0) 1947A weo